DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/20 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 and 23 in the reply filed on 8/19/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the disclosures of Kim et al (US 2016/0115457 A1 hereafter Kim) in view of Hyde et al (US 2016/0318260 A1 hereafter Hyde) and Phopase (US 10,039,859 B2 hereafter Phopase).
Kim discloses a multi-layered tissue construct formed into a cardiac patch and useful for treating mammalian hearts [abstract, 0098, 0100].  The patch layers comprise blood vessels that perfuse fluids, and are combined between multiple top and bottom layers that can be patterned or non-patterned [0014, 0017, 0030, 0045, 0141].  The blood vessels comprise a cell nutrient comprising a medium [0112].  The thickness of the patch can vary depending on the number of layers [0014].  The patch comprises mammalian cells like endothelial, and myocardial and stem-cell cardiomyocytes cells [0023-0027].  The patch is formed using 3D printing [0039]. The orientation of the fibers creates the vessels of varying size and orientation [0191-0193]. The patches can be formed via stereolithography [0194-0196].
While the reference discloses a multi-layered cardiac patch formed by 3-D printing, the reference is silent to a specific ink material for the process. The use of biological ink materials for the creating of cardiac patches is known in the art as seen in the Hyde and Phopase patents.
Hyde discloses 3-D printed cardiac patches formed from hydrogels and bioink [abstract, 0021].  The bioink is mixed with stem-cell cardiomyocytes and endothelial cells [0067-0068].  It would have been obvious to include these compounds into the process of Kim as they solve the same problem.
Phopase discloses a biological implant formed by 3-D printing (col. 4, lin. 35-40).  The inks used in the printing include polyethylene glycol diacrylate (col. 5, lin. 45-60).  The implants can be formed into various structures such as cardiac patches (col. 10, lin. 10-15).  The 3-D printed matrix comprises stem cells (col. 2, lin. 65-68). It would have been obvious to include these compounds into Kim as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art to form a stable cardia patch implant device. It would have been obvious to include the ink materials of Hyde and Phopase into the Kim formulation as they all solve the same problem of 3 D printing biological implants such as multi-layered cardiac patches.  There would have been a reasonable expectation of success since as each patent provides similar components including mammalian cells and biocompatible polymers for forming sheets.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable cardiac patch.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618